— Report of Referees unanimously confirmed, without costs, and judgment granted in favor of petitioner adjudging that the proposed annexation is in the overall public interest. Memorandum: This application by petitioner City of Auburn and intervenors Martin N. Berry and *586Elizabeth Malcom, as administratrix of the estate of Richard Malcom, seeks annexation to the City of Auburn of certain territory within the Town of Aurelius pursuant to General Municipal Law § 712 (1). The subject property is situated in the Town of Aurelius contiguous to the City of Auburn and consists of approximately 17.9 acres presently owned by interveners Berry and Malcom. Intervenors wish to develop the property into residential building lots and seek annexation to the city to avail themselves of the city’s public sewer system, a service not presently available from the town. There is no dispute as to the factual background; there is an agreed statement of facts. Hearings held by Justice Andrew V. Siracuse and attorneys James Baier and David Elkovitch, duly designated by this court as Referees herein, provide a complete and accurate record for review. The Referees concluded that the proposed annexation was in the over-all public interest and recommended its approval. The Referees’ report is advisory only with this court retaining exclusive responsibility to judge the proposed annexation by the sole relevant criterion of whether it is in the "over-all public interest” (General Municipal Law § 712 [10]; City of Batavia v Town of Batavia, 45 AD2d 203, 204). On our review of the record, the petition, the agreed statement of facts and the Referees’ report, we find that the proposed annexation is in the over-all public interest for the reasons set forth in the Referees’ report (Matter of Common Council v Town Bd., 32 NY2d 1). It is clear that development of the property into residential lots will have a favorable economic effect on the city as well as the town. There will be no dramatic adverse economic impact on the town as any loss of current tax revenue will be substantially offset by the resulting increased county tax revenues that the Town of Aurelius will realize with the development of this tract as residential property. Since all the residents of the subject property acknowledge that they are in favor of the proposed annexation and have filed consents for the proposed annexation, we dispense with the requirements of a special election pursuant to General Municipal Law § 713 (see, Matter of Common Council v Town Bd., 40 AD2d 615). (Proceeding pursuant to General Municipal Law art 17.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Schnepp, JJ.